PEE CUEIAM.
Petition for rehearing or modification of the opinion in this case.
Giving to the appellant’s counsel the benefit of his contention that he did not state, nor intend to be understood as saying or admitting, on the oral argument, that the only question to be deter*165mined was the construction to be placed upon G-. S. 1894, § 6041, jet the conclusion at which we arrived ought not to be changed or modified. The payment of $30 insurance and $67.50 cost of exchange were not paid under duress, but were paid voluntarily by the plaintiff. He preferred to make these payments rather than incur the expense of going to Providence, R. I., where defendant resided, and make payment there, and also to avoid the necessity of paying a large sum to the sheriff as his fees in receiving and paying over the redemption money, if such redemption money was paid to him.
Petition denied.